The Attorney                    General of Texas
                                              April       3,   1980
MARK WHITE
Attorney General


                   Honorable Randall L. Sherrod                       Opinion No. ~~-159
                   Criminal District Attorney
                   Randall County                                     Re: Duties     of    the   county
                   Canyon, Texas 79015                                surveyor.

                   Dear Mr. Sherrod:

                         You have requested an opinion concerning the duties of the county
                   surveyor in Randall County.        You have asked whether the county
                   commissioners may hire persons other than the county surveyor for the
                   purpose of conducting surveys required for the improvement of county roads.

                        The Texas Constitution         provides for a county surveyor:

                              The Legislature shall prescribe the duties and provide
                              for the election by the qualified voters of each
                              county  in this State of a County Treasurer and a
                              County Surveyor, who shall have an office at the
                              county seat, and hold their office for four years, and
                              until their successors are qualified; and shall have
                              such compensation as may be provided by law.

                   Tex. Const. art. XVI, § 44 (Emphasis added).

                         The Natural Resources          Code provides the powers and duties of the
                   surveyor as follows:

                              The county surveyor shall perform the duties required
                              of him by law.

                   Sec. 23.051.

                                  The county surveyor shall:
                                  (1) receive and examine all field notes of surveys
                                  made in the county on which patents are to be
                                  obtained;
                                  (2) certify to the same according to law; and
                                  (3) record the field notes in a book to be kept by him
                                  for that purpcee.




                                                  P.     511
                                                                                       ,v’      ,




Honorable Randall L. Sherrod       -   Page Two       (MW-15 9)



Sec. 23.052.

           (a) The commissioners court shall furnish the county surveyor all
           necessary books of record.
           (b) The county surveyor shall record in a well-bound book all the
           surveys in his county, with the plats that he may make, whether
           private or official

Sec. 23.053. Subsequent sections provide for a right of inspection of the surveyor’s papers,
section 23.054, the keeping of bound records, section 23.055, provisions for lost records,
section 23.056, custody of records by the county clerk in the absence of a county surveyor,
section 23.057, delivery of records to successor, section 23.058, and liability for the
failure to survey, section 23.059.

       Nowhere in the above statute does it require that surveys incidental to the
improvements of county roads be conducted by the county surveyor, which in many
counties is sn unsalaried position.    Cf. Attorney General Opinion s3416 (1941) (county
commissioners may employ county suiyor         or private surveyor for a survey of common
school district); see generally O-6224 (1944) (duties of county surveyor do not permit entry
on private property without consent of land owner).            The commissioners court has
authority to enter into contracts to improve roads. V.T.C.S. art. 6753. We believe it may
employ someone other than the county surveyor to make necessary surveys so long as the
individual has the appropriate qualifications     and license.    See Nat. Resources Code,
§ 21.001. V.T.C.S. arts. 5282~ (Land Surveying Practices Act m979);        3271a, S 19 (Texas
Engineering Practicing Act); 6706, 6776.

                                         SUMMARY

           A county commissioners court is not required to use the services of
           the county surveyor in the improvement of county roads.

                                                Very truly yours,
                                                                        .

                                            RM
                                             MARK          WHITE
                                             Attorney      General of Texas
JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney   General

Prepared by David B. Brooks
Assistant Attorney General




                                           p.   512
Honorable Randall L. Sherrod   -   Page Three     ( MW-15 9 )



APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
Jim Allison
David B. Brooks
Walter Davis
Susan Garrison
Rick Gilpin




                                         p.     513